PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Huo, Shu, Ya
Application No. 16/350,532
Filed: 29 Nov 2018
For: Method to turn digital rental buyer into subscriber and an apparatus to secure access & trade the rental item
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of petition to withdraw the holding of abandonment under 37 CFR 1.181 filed August 12, 2022.

The petition is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

The application became abandoned December 2, 2020 for failure to timely submit a proper reply to the non-final Office action mailed September 1, 2020. The non-final Office action set a three-month shortened statutory period of time for reply. An untimely reply was filed December 4, 2020. Notice of Abandonment was mailed May 20, 2021.

Petitioner contends that a reply to the non-final Office action was filed. The reply to the non-final Office action that was filed December 4, 2020 was untimely, as indicated by the Notice mailed May 5, 2021. As the reply filed December 4, 2020 did not include a Certificate of Mailing, in accordance with 37 CFR 1.8, the date of receipt of the reply is determinative of whether or not the reply was timely filed. Applicant did not timely petition to extend the period of time for reply to the non-final Office action pursuant to 37 CFR 1.136(a). As there is no evidence of record that a proper reply to the non-final Office action was timely filed, the holding of abandonment will not be withdrawn. As the application became abandoned as a matter of law on December 2, 2020, the USPTO is without the legal authority to withdraw the holding of abandonment. See, 35 USC 133. 

Petitioner is further reminded that reference to action taken in other U.S. patent applications is not determinative of action that will or will not be taken by the Office in another application as each application is considered on its own merits. Careful review of the instant petition and the official application file wrapper for the instant application does not reflect that a proper reply to the non-final Office action was timely filed. Accordingly, the withdrawal of the holding of abandonment is neither warranted or permitted by law.

Any request for reconsideration of this decision must establish that a proper reply to the non-final Office action was timely filed.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions